OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                             AUSTIN




Bonorabie John B. Shook
CrUalnal District Attorney
San Antonio, Texas
Dear.SLr:




                                            ther or not csrtitloetes
                                              614, 66th Legielature
                                            &d   Civil Btatates)
                                      urae es ordinary probeto pro-
                                      hould be 0hargea for the tsar-
                                      and oounty olerk,
es Zo~~~ular\qar_ae;aph               of B. B. 614 involved, rsads

                         vided rurther, that any altizen
                            Texas niehlng to tile r&e re-
                              or death, not prrpvionslg
                                   to the Probete Court
                                    Wrth or tleatkaecurred,
                                   or death written on
            the adcpted form of birth and death oertiii-
            Oates. The oertiiicate @hall be sabbatantiated
            by tirsaffiderlt of t&e sedLor1 attendant pre-
            aent et the time:of the birth.,or f8 oem of
            death, the affidavit of the phyaiaian last in
            attemlanoe upon the deoeamd, or the tiertaker
Honorable John R. Shook,   Page 2


          who buried the body. When the arridavlt of
          the mdioal attendant or undertaker cannot
          bb seamed, the crertifiaaate shall be support-
          ed by the affidavit  or 80~10per&m who 111sao-
          quainted with the reota eurronnaln&    the birth
          or death, at the time the birth or death ooourred,
          ,wlth a second atridavit of eon8 person who 18 aoL
          quainted with the feats eurrouaddagth8 birth or
          death, and who 18 not related to the lndlvldual
          by blood or marriage. The'Probate Court ehall
          require such other lnfomstlon or iridenoe a8
          may be deemed necessary to establish the oitieea-
          ehlp of the individual illlng th8 certitloate,
          and the truthfulnees.oi the statement8 made in
          that record. The Clerk of the eald Court 8hall
          forward the certificate to the State Bureau OS
          Vital Statlstios with an order from the Court to
          the State Registrar that the reoord be, or bo
          not, aocepted. The State Registrar ie aathorlzed
          to eooept the oertlrlaet8 when verified    lath8
          above mamer, and ahall 18s~ oertitled aopie8
          or euch reoords as provided for in Seotion 81 or
          thie kct. Such certiiied ooplea 8hall be prlw
          faole evldenoe in all Court8 and plaaea or th8
          iaots stated thereon. The State Bureau of Vital
          Statietios ahall furnish the forms upon rhleh 8aoh
          reaorde are riled,  aad no other ior8 8hall be used
          for that purpo8e.v
          This Department ha8 rendered two opiaioar'on querrtlolu
dealing with the above provision8 for registrationof birth8 aml
death8 "not previously registered-. In Opinion lie.O-1201 w
aonstrued the amaafng of the phrase %ot previously reg18tersd"
and held la substan& that it aovered all aertifioate8 of birth8
and death8 -not previously  registered”     in aaoordanoe dth th8
provielonrrof Seotio&v 9 and 12 or the SanltarY &do, Al-t1018
4477, Vernon18 Annotated gtatutes,      i.e. oertificate8 ef birth
not registered %lthln fit8 day8 after the date of 8a8h bfrthv
and oertiflo~te8of death not registered wprlor to any dlapoal-
tion of the body”, It uas our rurther holding that applications
for delayed registration OS births end death8 be wmberod 8nd 8n-
tered 05 the Docket of the Probate Couvt8 of th8 ~ountibrrla which
the births or deaths occurred: and, thatsueh proo8edinga should
be entered in the Probate'bflutates   of eueh Court,
Honorable John R. Shook, Page 3


          In Opinion No. O-1065 it wa8 held by this Department
that the oouaty fudge and the oouaty olerk are entitled to fee8
for r85dering the eenloes provided for under Section 2 of 8. B.
614, and that Article8 3925 and 3930, Revised Civil Statutes,
lQE5, are governing tc the effect that the county udge aad
couaty olerk shall eeoh receive the Se8 or fifty (i0.50) cents
in retura for the respective servio88 or entering the order and
certlfylng same to the Bureau of Vital StatiBtics.
          The above quoted paragraph of Sectfon 2 of H. B. 614
whioh is an amendment to Seotion 18, Article 4477, Vernon's , con-
telne these provisions:
              "+ * * “any altizen * * * * may sub-
         mit to the Probate Court * + * rn
               W+ 'Il * tin Probate Court shall ro-
          qnire such Othdr information * ? * *"
               "* * * * The Clerk of the Said Court
          shall forward the certificate to the State
          Bureau of Vital.gteti8tiOS with 8a order
          from the Court to the State Registrar that
          the record be, or be not, accepted. l * * **
          It Is our opinion froma close enaly81e 0s the r0Fegoing
term8 of thv ambndmnt couferring jurisdiction on the Probate
Court, thet it ie the~maalfest Intent of the Legislature that the.
matter of delayed registrations of births and deaths be accorded
the statue and dignity of a Probate proceeding and that a record
of the proceeding8 be kept. This conatructlon Is supported by the
geaeral importance of the matter to the publio.i.&. the establdeih-
ment of Sects donoernlngbirth8 end deaths whioh should be e eub-
jeot or permanent reoord.
          We are further of the oplnloa that the county judge and.
county ctirrkare entftled to tee8 for their services readered in
the respeotlve anmute or fifty (#O.50) cents. See Articles SW?5
and 3930, Revised Civil Statutes Of 1925. a80 see,Opinion IJO.
0-106s of thi8 Depsrtmsnt.
          We are encloslag tor ,yoQr convenieacs and information
0pl.a105Ho. O-1201and No. O-1066 of this Departaeat.
Honorable John R. Shook,       Page 4


          Trusting that the above SuUy       answers the Inquiry
oontai5ed in your letter, we are

                                             Tours very truly




                                        BY

D8:R8
                                             COMMITTEE




        ATTORNEY   GENERAL   OF TEXAS